DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-3, 5, 7, 9-14, 16-18, and 33 are pending and have been examined below.

Priority
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/6/19 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation

The following is a quotation of 35 USC 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 USC 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a software module performing…", "a software module predicting…", "a software module providing…", "a dashboard presenting…", "an opportunity genie presenting…", "a notification rule engine allowing…", and "a sales genie allowing…".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 14 and 18 are objected to because of the following informalities:
Claims 1 and 18 have three recitations of "a software module". It is not clear if each of these recitations refer to the same or different elements. Claim 14 also recites "a software module" which the same issue. Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 9-14, 16-18, and 33 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, based on the following analysis regarding independent claims 1, 18 and 33.
	As part of Step 1, the claims are within the statutory categories for eligibility. 
	As part of Step 2A prong 1, the claims recite abstract ideas, specifically concepts performed in the human mind, such as observation (aggregation of vehicle data), storing in memory (storing the vehicle data), and prediction (predicting future vehicle events). 
	As part of Step 2A prong 2, additional elements are recited, such as the vehicle data originating at least in part from vehicle telematics systems, that the prediction is performed by application of one or more machine learning models to the vehicle data, a digital processing device that creates a vehicle health and information application (claim 
	As part of Step 2B, the additional elements recited above in the consideration of Step 2A prong 2 remain to be determined as insignificant extra-solution activity or generally linking the abstract ideas to a particular technological environment, as well as to be generally well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. It is determined that the inclusion of the additional elements do not result in the claim amounting to significantly more than the abstract ideas.
	The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with the independent claims. Based on the above analysis, as a whole, the claims are found to not be eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-14, 16-18, and 33 are rejected under 35 USC 103 as being unpatentable over US 20160035150 ("Barfield") in view of US 20130007501 ("Areal").

Claim 1
Barfield discloses a computer-implemented system (abstract) comprising: a digital processing device (claim 10) comprising: at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program (claim 10) including instructions executable by the digital processing device to create a vehicle health and information application comprising:
a) a software module performing ingress and aggregation of vehicle data for a plurality of vehicles and storing the vehicle data in a central storage, the vehicle data originated, at least in part, from vehicle telematics systems (claim 10: receive vehicle data from a plurality of vehicles, the vehicle data including diagnostic trouble codes (DTCs) generated by on-board diagnostic (OBD) systems of the plurality of vehicles); 
b) a software module predicting future vehicle events by application of one or more machine learning models to the vehicle data (claim 12: generate the predictive model, based on the vehicle data, using supervised machine learning techniques or unsupervised machine learning techniques.); and 
c) a software module providing a dealership vehicle health and information portal (0073: mechanism that permits an operator to input information to device 1100, such as a keyboard, a keypad, a button, a switch, etc. Output component 1150 may include a mechanism that outputs information to the operator, such as a display, a speaker, one or more light emitting diodes (LEDs)) comprising: 
ii) an opportunity genie presenting predicted future vehicle events for each vehicle in the plurality of vehicles and cost estimates for performing currently needed and predicted repairs (claim 1: evaluating, by the one or more computing devices, the vehicle data according to a predictive model, to output predictions of DTCs that are likely to occur for a particular one of the plurality of vehicles; generating, by the one or more computing devices and based on the output predictions of the DTCs, 0034 Vehicle service information 226 may further include information relating to the average cost of particular services or repairs and vehicle repair history for a particular make and model of vehicle., 0063, 0067), and 
iii) a notification rule engine allowing a dealership user to define rules for customized, automated consumer notifications, wherein each rule comprises a triggering vehicle event and a message (0015 Reports or alerts may be delivered to an owner, vehicle manufacture, or service representative associated with the vehicle. The reports may included the probability of failure within specific timeframes. In this manner, vehicle owners may be prospectively notified of potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to take mitigating action before component failure. Alternatively, or additionally, vehicle manufactures, car dealerships, or repair service shops can use the reports to notify drivers of potential recalls prior to serious problems occurring or to notify drivers of the subset of the population of vehicles relating to predicted vehicle component failure.).
Barfield fails to disclose a dashboard presenting current vehicle system state for each vehicle in the plurality of vehicles and vehicle event history for each vehicle in the plurality of vehicles. However, Barfield does disclose current vehicle state for each vehicle in the plurality of vehicles and vehicle event history for each vehicle in the plurality of vehicles (0024, 0021). Furthermore, Areal teaches a dashboard presenting information, which, by the combination, would include current vehicle system state for each vehicle in the plurality of vehicles and vehicle event history for each vehicle in the plurality of vehicles (0105 a "live dashboard" communicates statistics and other data relating to requests, events, dispatch, average times to assign/complete, event clusters, etc. As discussed above, a live data map provides a graphical depiction of events, crew location, status, as well as other information.)
	Barfield and Areal both disclose systems of identifying vehicle condition, repair, and costs. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Barfield to include the teaching of Areal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

Claim 2
Barfield discloses wherein the vehicle data comprises event- based vehicle information, time-based vehicle information, wireless assistance service (WAS) system data, or customer relationship management (CRM) system data (claim 1: vehicle data from a plurality of vehicles, the vehicle data including diagnostic trouble codes (DTCs) generated by on-board diagnostic (OBD) systems of the plurality of vehicles; evaluating, by the one or more computing devices).

Claim 3
Barfield discloses wherein the event-based vehicle information comprises diagnostic trouble codes (DTCs) (claim 1: vehicle data from a plurality of vehicles, the vehicle data including diagnostic trouble codes (DTCs) generated by on-board diagnostic (OBD) systems of the plurality of vehicles; evaluating, by the one or more computing devices).

Claim 5
Barfield discloses wherein the time-based vehicle information comprises vehicle location coordinates, vehicle altitude, vehicle battery voltage, vehicle fuel level, vehicle oil level, vehicle tire pressure, vehicle speed, vehicle acceleration, vehicle braking, vehicle odometer reading, or a combination thereof (0025 Telematics device 212 may include one or more sensors that may sense data relating to the operation of vehicle 210. The sensors may include, for example, an accelerometer, a location determination device (e.g., a GPS device), a pressure sensor, a microphone, a gyroscope, a camera, or other sensors).

Claim 7
Barfield fails to disclose wherein the wireless assistance service (WAS) system data comprises requests for assistance. However, Barfield does disclose assisting customers (0064). Furthermore, Areal teaches wherein the wireless assistance service (WAS) system data comprises requests for assistance (0081 Even Phone After entry, the system will capture submission time and date. Under a preferred embodiment, request screen are dynamically created based on category and sub-category. This allows the web interface to dynamically alter the number of fields and control types used (e.g., regular text boxes, drop downs, radio buttons, etc.). Additionally, users will be given the option of checking the status of the request, and also be provided with a Help option that would provide assistance. Reporting for the public web portal in Host 100 allows the portal to report usage statistics from clients and determine metrics related to number of visits/uses, number of requests submitted, etc., 0082).

Claim 9
Barfield discloses wherein the customer relationship management (CRM) system data comprises services performed on the vehicle, consumer inquires pertaining to the vehicle, consumer dealer visits pertaining to the vehicle, consumer personal data, or a combination thereof (0064 prepare parts or technicians for upcoming maintenance, recommend preventative services to customers, or take other appropriate actions. For example, repair shops or dealerships may create maintenance schedules adapted to specific vehicles. Repair shops or dealerships may be able to reduce costs by performance maintenance only when required. Accurate DTC prediction may allow dealerships and repair shops to avoid both over maintaining vehicles, and repairs resulting for under maintenance.).

Claim 10
Barfield discloses wherein the message is based on a stored notification template (0064 prepare parts or technicians for upcoming maintenance, recommend preventative services to customers, or take other appropriate actions. For example, repair shops or dealerships may create maintenance schedules adapted to specific vehicles. Repair shops or dealerships may be able to reduce costs by performance maintenance only when required. Accurate DTC prediction may allow dealerships and repair shops to avoid both over maintaining vehicles, and repairs resulting for under maintenance.).

Claim 11
Barfield discloses wherein the application further comprises a software module transmitting the notifications via SMS, IM, social media post, microblog post, email, or mobile push when a triggering event is detected (0064 prepare parts or technicians for upcoming maintenance, recommend preventative services to customers, or take other appropriate actions. For example, repair shops or dealerships may create maintenance schedules adapted to specific vehicles. Repair shops or dealerships may be able to reduce costs by performance maintenance only when required. Accurate DTC prediction may allow dealerships and repair shops to avoid both over maintaining vehicles, and repairs resulting for under maintenance.).

Claim 12
Barfield discloses wherein the current vehicle system state comprises location, altitude, direction, engine temperature, cabin temperature, speed, acceleration, braking, odometer reading, or a combination thereof (0025 Telematics device 212 may include one or more sensors that may sense data relating to the operation of vehicle 210. The sensors may include, for example, an accelerometer, a location determination device (e.g., a GPS device), a pressure sensor, a microphone, a gyroscope, a camera, or other sensors).

Claim 13
Barfield discloses wherein the vehicle event history comprises vehicle service performed, vehicle service requested, vehicle service previously predicted, DTCs transmitted, WAS requests for assistance, or a combination thereof (0034 vehicle service information 226 may include information about the service history of vehicle 210. Vehicle service information 226 may include the services performed (e.g., oil changes, standard maintenance or inspections, etc.) and the dates of services)

Claim 14
 DTC prediction data may be used vehicle sales records by manufacturers or other relevant parties to determine why a customer sold their vehicle. DTC predictions may be used in conjunction with historical vehicle sales and DTC data to determine if a customer is likely to sell their vehicle due to reliability issues. Manufactures may then take steps to pro-actively retain customers who may otherwise switch to another manufacture.).

Claim 16
Barfield discloses a mobile digital processing device comprising: at least one processor, an operating system configured to perform executable instructions, a memory, and a mobile application including instructions executable by the mobile digital processing device to create a vehicle owner mobile application (abstract, claim 1).

Claim 17
Barfield discloses wherein the vehicle owner mobile application comprises a software module presenting an interface allowing the vehicle owner to request vehicle service (0019).

Claim(s) 18 and 33 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3665